Exhibit 10.29

AMENDMENT
TO THE
NOBLE CORPORATION
EQUITY COMPENSATION PLAN FOR NON-EMPLOYEE DIRECTORS

WHEREAS, Noble Drilling Corporation, a Delaware corporation (“Noble-Delaware”),
established the Noble Drilling Corporation Equity Compensation Plan for
Non-Employee Directors;

WHEREAS, Noble Corporation, a Cayman Islands exempted company limited by shares
(“Noble-Cayman”), assumed such plan in connection with the corporate
restructuring of Noble-Delaware and subsequently amended such plan (the “Plan”);

WHEREAS, Noble-Cayman has determined that the Plan should be amended to address
Internal Revenue Code Section 409A;

WHEREAS, pursuant to Section 6 of the Plan, the Board of Directors of
Noble-Cayman may amend the Plan at any time; and

NOW THEREFORE, Noble-Cayman does hereby amend the Plan, effective as of the
close of business on December 31, 2008, as follows:

1. The first sentence of Section 2(d) of the Plan is hereby amended in its
entirety to read as follows:

“The ‘Current Market Price’ of the Ordinary Shares on any date shall be the
average of the daily closing prices of the Ordinary Shares for the 15
consecutive trading days immediately preceding the day in question.”

2. The third sentence of Section 5(a) of the Plan is hereby amended to read as
follows:

“Of this amount, (i) $40,000 shall be in the cash component of the Annual
Retainer, payable in cash in quarterly installments of $10,000 (each such
quarterly payment being herein referred to as a ‘Quarterly Amount’), and (ii)
$10,000 shall be the equity component of the Annual Retainer, payable in
Ordinary Shares in one installment (the ‘Required Share Amount’).”

3. The first clause of the first sentence of Section 5(c) of the Plan is hereby
amended to read as follows:

“(c) Payment of Quarterly Amounts. No later than 60 days following the last day
of each Plan Quarter (or, in the case of a cash payment of the Quarterly Amount,
at such earlier time as the Board of Directors may determine), the Company shall
pay to each person who served as an Outside Director during such Plan Quarter
the Quarterly Amount earned by such person for such Plan Quarter by delivering
to such person: ...”

4. Section 5(d) of the Plan is hereby amended to read as follows:

 

1



--------------------------------------------------------------------------------



 



“(d) Payment of Required Share Amount. No later than 60 days following the last
day of each Plan Year, the Company shall pay to each person who served as an
Outside Director during such Plan Year the Required Share Amount earned by such
person for such Plan Year by delivering to such person for such Plan Year by
delivering to such person a number of Ordinary Shares determined by dividing
(x) the Required Share Amount earned by such person for such Plan Year by
(y) the Current Market Price of the Ordinary Shares as of the last day of such
Plan Year.”

5. Section 8(l) of the Plan shall be amended by adding the following sentence to
the end thereto:

“Expenses shall be reimbursed no later than the last day of the year following
the year in which such expenses are incurred.”

6. Section 8 shall be amended by adding the following subsection (n) thereto:

“(n) Section 409A. The payments provided pursuant to the Plan are intended to be
exempt from Section 409A of the Internal Revenue Code of 1986, as amended
(‘Section 409A’) as ‘short-term deferrals.’ Notwithstanding any other provision
to the contrary, the Plan shall not be amended in any manner that would cause
(i) the Plan or any amounts payable hereunder to fail to comply with the
requirements of Section 409A, to the extent applicable, or (ii) any amounts or
benefits payable hereunder that are not subject to Section 409A to become
subject thereto (unless they also are in compliance therewith), and the
provisions of any purported amendment that may reasonably be expected to result
in such non-compliance shall be of no force or effect with respect to the Plan.
No adjustment authorized by Section 4(b) or any other section of the Plan shall
be made by the Company in such manner that would cause or result in the Plan or
any amounts or benefits payable hereunder to fail to comply with the
requirements of Section 409A to the extent applicable, and any such adjustment
that may reasonably be expected to result in such non-compliance shall be of no
force or effect.”

7. This Amendment shall amend only those provisions of the Plan set forth
herein, and those sections, subsections, phrases or words not expressly amended
hereby shall remain in full force and effect.

IN WITNESS WHEREOF, the undersigned has executed this Amendment as of the 31st
day of December 2008.

NOBLE CORPORATION

By:      /s/ Julie J. Robertson     
Name:      Julie J. Robertson      
Title:      Executive Vice President

 

3